DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jim Kulbaski on 5/11/22. 
The application has been amended as follows: 

Claims:

Replace claim 1 with the following amended claim:
--1. A fixing device comprising:
a fixing rotator to rotate; 
a heat source to heat the fixing rotator; 
a pressure rotator to contact an outer circumferential surface of the fixing rotator; 
a nip former disposed opposite the pressure rotator via the fixing rotator to form a nip between the fixing rotator and the pressure rotator; and 
a support to support the nip former against pressure from the pressure rotator, the support including a metal,
the nip former including: 
a resin nip former made of resin; and 
a metal nip former made of metal and interposed between the resin nip former and the fixing rotator, the metal nip former including a contact face disposed in at least a part of a lateral end span of the nip former in a longitudinal direction of the nip former, the contact face to contact the metal of the support, the metal nip former structured to be wider than the support in a direction orthogonal to the longitudinal direction and to contact a front face of the resin nip former, a side face of the support, and without contacting a back face of the support which faces away from the resin nip former.--

Replace claim 16 with the following amended claim:
--16. A fixing device comprising:
a fixing rotator to rotate; 
a heat source to heat the fixing rotator; 
a pressure rotator to contact an outer circumferential surface of the fixing rotator,
a nip former disposed opposite the pressure rotator via the fixing rotator to form a nip between the fixing rotator and the pressure rotator; and 
a support to support the nip former against pressure from the pressure rotator, the support including a metal,
the nip former including: 
a resin nip former made of resin; 
a metal nip former made of metal and interposed between the resin nip former and the fixing rotator; and
a thermal conductor made of metal, 
the metal nip former including a contact face disposed in at least a part of a lateral end span of the nip former in a longitudinal direction of the nip former, the contact face to contact the thermal conductor, the metal nip former structured to be wider than the support in a direction orthogonal to the longitudinal direction and to contact a front face of the resin nip former, a side face of the support, and without contacting a back face of the support which faces away from the resin nip former.--

Replace claim 17 with the following amended claim:
--17. An image forming apparatus comprising:
an image bearer to bear an image; and 
a fixing device to fix the image on a recording medium, 
the fixing device including:
	a fixing rotator to rotate; 
	a heat source to heat the fixing rotator; 
	a pressure rotator to contact an outer circumferential surface of the
fixing rotator; 
	a nip former disposed opposite the pressure rotator via the fixing rotator to form a nip between the fixing rotator and the pressure rotator; and 
	a support to support the nip former against pressure from the pressure rotator, the support including a metal,
	the nip former including:
		a resin nip former made of resin; and 
		a metal nip former made of metal and interposed between the resin nip former and the fixing rotator, the metal nip former including a contact face disposed in at least a part of a lateral end span of the nip former in a longitudinal direction of the nip former, the contact face to contact the metal of the support, the metal nip former structured to be wider than the support in a direction orthogonal to the longitudinal direction and to contact a front face of the resin nip former, a side face of the support, and without contacting a back face of the support which faces away from the resin nip former.--

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-17, the prior art of record does not disclose or suggest the recited “the metal nip former structured to be wider than the support in a direction orthogonal to the longitudinal direction and to contact a front face of the resin nip former, a side face of the support, and without contacting a back face of the support which faces away from the resin nip former” along with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852